DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-20 were originally filled on 03/26/2020 and claimed priority on KR10-2019-0134537, which was filled on 10/28/2019. 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, it is unclear how the second robot can send a signal to the first robot. Applicant has failed to provide any structure to the second robot and therefore, it is indefinite how the second robot can send a signal without any type of structure. 

It is also unclear how the second robot has a second voice recognition range. Applicant has failed to provide any structure to the second robot and therefore, it is indefinite how the second robot can detect voices. Therefore, the claim is indefinite. 
It is also unclear where the sensor data is provided to. Applicant states the sensor provides detection data based on the detected environment. However, applicant never states where that data is provided to. Therefore, the claim is indefinite. 
Since claims 2-10 depend on claim 1, claims 2-10 are also rejected under 112(b). 

Regarding Claim 2, it is unclear how the processor is able to determine the second voice recognition range based on a current position of the first robot. To know the second voice recognition range based on the position of the first robot, the processor would need to know the position of the first robot and the position of the second robot, to determine the first robot’s position relative to the second robot, and thus determining the voice recognition range.  Applicant fails to indicate how the processor knows the current position of the first robot. It is also unclear how the processor knows the position of the second robot. Therefore, the claim is indefinite. 

Regarding Claim 5, it is unclear how one sensor can be used to detect the position of a user. For example, proximity, radar, LIDAR, and ultrasonic sensors can be used to detect the position of an object, but they cannot be used to distinguish a user from other objects. Cameras and optical sensors can be used to distinguish a user from other objects, but a camera or optical sensor alone cannot be used to determine distances without some type of visual markers present or the processor having some preset distances between objects already saved in a memory. Therefore, the claim is indefinite on how one sensor is being used to detect a user, and to determine the user’s position. 
It is also unclear how the first robot has a first voice recognition range. Applicant fails to indicate how the first robot can detect voices. Therefore, the claim is indefinite. 

Regarding Claim 7, it is unclear how the first robot knows the position of the second robot. In order for the first robot to approach the second voice recognition range of the second robot, the first robot must know the position of the second robot. Applicant fails to indicate how the first robot knows the position of the second robot. Therefore, the claim is indefinite.  

Regarding Claim 8, it is unclear how the first robot knows an activation word of the second robot. Applicant fails to indicate how the first robot would have activation words of the second robot, and how the first robot would know the operations associated with the activation words. Therefore, the claim is indefinite. 
It is also unclear how the first robot can detect an activation word. Applicant fails to indicate how the first robot can detect voices. Therefore, the claim is indefinite. 


Regarding Claim 9, it is unclear how the first robot knows an activation word of the second robot. Applicant fails to indicate how the first robot would have activation words of the second robot, and how the first robot would know the operations associated with the activation words. Therefore, the claim is indefinite. 
It is also unclear how the first robot can detect an activation word. Applicant fails to indicate how the first robot can detect voices. Therefore, the claim is indefinite. 

Regarding Claim 10, it is unclear how the second robot can receive a signal from the first robot. Applicant has failed to provide any structure to the second robot and therefore, it is indefinite how the second robot can receive signals. Therefore, the claim is indefinite. 

Regarding Claim 11, it is unclear how the fixed type robot can send a signal to the movable type robot. Applicant has failed to provide any structure to the fixed type robot and therefore, it is indefinite how the fixed type robot can send a signal without any type of structure. 
It is also unclear how the movable type robot can receive a signal from the fixed type robot. Applicant has failed to provide any structure to the movable type robot and therefore, it is indefinite how the movable type robot can receive signals. Therefore, the claim is indefinite.
It is also unclear how the movable type robot can determine if a user is positioned outside the second voice recognition range. Applicant has failed to indicate which components of the movable type robot are used to determine whether a user is positioned outside the determined second voice 
It is also unclear how the fixed type robot has a second voice recognition range and can operate based on a user voice. Applicant has failed to provide any structure to the fixed type robot and therefore, it is indefinite how the fixed type robot can detect voices. Therefore, the claim is indefinite. 
It is also unclear how the movable type robot can be movable and operate based on a user voice. Applicant has failed to provide any structure to the movable type robot and therefore, it is indefinite how the movable type robot can detect voices and move. Therefore, the claim is indefinite. 
Since claims 12-16 depend on claim 11, claims 12-16 are also rejected under 112(b). 

Regarding Claim 12, it is unclear how the movable type robot is able to output a sound. Applicant has failed to provide any structure to the movable type robot and therefore, it is indefinite how the movable type robot can output sounds. Therefore, the claim is indefinite.
It is also unclear how the fixed type robot can recognize the sound and transmit a signal.  Applicant has failed to provide any structure to the fixed type robot and therefore, it is indefinite how the fixed type robot can recognize sounds and transmit signals. Therefore, the claim is indefinite.

Regarding Claim 13, it is unclear how the movable type robot can determine the position of a user and move with respect to the user. Applicant has failed to provide any structure to the movable 
It is also unclear how the movable type robot has a first voice recognition range. Applicant fails to indicate how the movable type robot can detect voices. Therefore, the claim is indefinite. 

Regarding Claim 14, it is unclear how the movable type robot receives the user voice. Applicant fails to indicate how the movable type robot can detect voices. Therefore, the claim is indefinite. 

Regarding Claim 15, it is unclear how the movable type robot knows an activation word of the fixed type robot. Applicant fails to indicate how the movable type robot would have activation words of the fixed type robot, and how the movable type robot would know the operations associated with the activation words. Therefore, the claim is indefinite. 
It is also unclear how the movable type robot can detect an activation word. Applicant fails to indicate how the movable type robot can detect voices. Therefore, the claim is indefinite. 
It is also unclear how the movable type robot can transmit a command to the fixed type robot. Applicant has failed to provide any structure to the movable type robot and therefore, it is indefinite how the movable type robot can transmit commands. Therefore, the claim is indefinite. 
It is also unclear how the fixed type robot can receive a command from the movable type robot. Applicant has failed to provide any structure to the fixed type robot and therefore, it is indefinite how the fixed type robot can receive commands. Therefore, the claim is indefinite. 

Regarding Claim 16, it is unclear how the movable type robot knows an activation word of the fixed type robot. Applicant fails to indicate how the movable type robot would have activation words of 
It is also unclear how the movable type robot can detect an activation word. Applicant fails to indicate how the movable type robot can detect voices. Therefore, the claim is indefinite. 

Regarding Claim 17, it is unclear how the first robot can determine if a user is positioned outside the second voice recognition range. Applicant has failed to indicate how the first robot is able to determine whether a user is positioned outside the determined second voice recognition range. For the first robot to detect whether or not the user is outside the second voice recognition range, the first robot must be able to identify a user, determine the user’s location and the second robot’s location, and then make a determination whether or not the user is within range. Applicant simply states that the first robot determines whether a user is positioned outside the second voice recognition range.  It is unclear if the first robot is actually detecting a user, and then determining a user’s location and the second robot’s location. Therefore, the claim is indefinite. 
Since claims 18-20 depend on claim 17, claims 18-20 are also rejected under 112(b). 

Regarding Claim 18, it is unclear when the determining a position of the user is done. In claim 17, which claim 18 depends on, the first robot determines where a user is positioned before controlling the first robot to move. In claim 18, the claim states that the controlling of the first robot includes determining a position of the user. It is unclear under which step the first robot is determining a user’s position. For example, how can the first robot determine if the user is positioned outside the second voice recognition range if the first robot does not determine the position of the user until the first robot is controlled to move? Therefore, the claim is indefinite. 

Regarding Claim 19, it is unclear how the first robot knows an activation word of the second robot. Applicant fails to indicate how the first robot would have activation words of the second robot, and how the first robot would know the operations associated with the activation words. Therefore, the claim is indefinite. 

Regarding Claim 20, it is unclear how the first robot knows an activation word of the second robot. Applicant fails to indicate how the first robot would have activation words of the second robot, and how the first robot would know the operations associated with the activation words. Therefore, the claim is indefinite. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stanford et al (US 20200342864 A1) teaches a single robot that moves to a user so the user can hear audio information
Nishikawa et al (US 20180213362 A1) teaches dispatching the closest available robot to a user
Sugiyama et al (US 20090210227 A1) teaches determining a recommended distance range when the user is speaking and moving the robot within that distance.
Urakawa (JP 2020046478 A) teaches transmitting audio information from one robot to another when one robot is within range and the another robot is not within range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        
/BHAVESH V AMIN/Primary Examiner, Art Unit 3664